UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28(9) Date of reporting period: 8/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Research Growth Fund, Inc. SEMIANNUAL REPORT August 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H EF U N D A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 19 Information About the Renewal of the Fund’s Management Agreement 27 F O RM O R E I N F O R M AT I O N Back Cover Dreyfus Research Growth Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Research Growth Fund, Inc., covering the 12-month period from September 1, 2014, through August 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile over the reporting period. For much of the year, a recovering U.S. economy enabled stocks to advance, but those gains were more than erased in August when economic concerns in China, falling commodity prices and a stronger U.S. dollar sparked sharp corrections in equity markets throughout the world. The emerging markets were especially hard hit in this environment. U.S. bonds generally fared better, rallying in late 2014 due to robust investor demand before reversing course in the spring as the domestic economy strengthened. Global economic instability in August hurt corporate-backed and inflation-linked bonds, but U.S. government securities held up relatively well. We expect market uncertainty and volatility to persist over the near term as investors vacillate between hopes that current market turmoil represents a healthy correction and fears that further disappointments could trigger a full-blown bear market. Our investment strategists and portfolio managers are monitoring developments carefully, keeping a close watch on Chinese fiscal and monetary policy, liquidity factors affecting various asset classes, and other developments that could influence investor sentiment. Over the longer term, we remain confident that financial markets are likely to stabilize as the world adjusts to slower Chinese economic growth, abundant energy resources, and the anticipated eventual normalization of monetary policy. In our view, investors will continue to be well served under these circumstances by a long-term perspective and a disciplined investment approach. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation September 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of March 1, 2015, through August 31, 2015, as provided by Elizabeth Slover, Barry Mills, and David Sealy, Portfolio Managers Fund and Market Performance Overview For the six-month period ended August 31, 2015, Dreyfus Research Growth Fund’s Class A shares produced a total return of -2.87%, Class C shares returned -3.22%, Class I shares returned -2.79%, Class Y shares returned -2.66%, and Class Z shares returned -2.80%. 1 In comparison, the fund’s benchmark, the Russell 1000 ® Growth Index, produced a total return of -3.88% over the same period. 2 Concerns about slowing economic growth in China drove U.S. equity markets lower in the final weeks of reporting period. The fund outperformed its benchmark, mainly due to relatively strong security selections in the consumer staples, information technology, materials, and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Current income is a secondary goal. The fund invests in stocks selected by a team of core research analysts, with each analyst responsible for fund investments in his or her area of expertise. These analysts utilize a fundamental, bottom-up research process to identify investments for the fund. The fund invests in those companies in which the analysts have the highest degree of conviction or have identified a strong near-term catalyst for earnings growth or share price appreciation. The analysts, under the direction of the director of the core research team, determine the fund’s allocations among market sectors. The fund’s portfolio is structured so that its sector weightings generally are similar to those of its benchmark. The fund typically sells a security when the research analyst responsible for the investment believes there has been a negative change in fundamental factors surrounding the company, the company has become fully valued, or a more attractive opportunity has been identified. Global Uncertainties Undermined Domestic Equities U.S. equities delivered volatile returns during the reporting period as investors reacted to mixed economic news. Favorable employment and housing data were offset by the adverse effects of severe winter weather and a strengthening U.S. dollar during the first quarter of 2015. Disappointing corporate revenues and forecasts also weighed on investor sentiment at the time. The U.S. economy appeared to regain traction in the spring, driving stocks higher. However, uncertainty regarding a debt crisis in Greece and slowing economic growth in China subsequently sent U.S. stock prices lower. Consequently, as of mid-August, 2015, the Russell 1000 ® Growth Index stood at roughly the same level at which it began the reporting period. In mid-August, the Chinese central bank unexpectedly devalued the country’s currency, raising concerns that the world’s second-largest economy could be slowing more than anticipated. In response, U.S. stocks suffered heightened volatility, sending the Index into 3 DISCUSSION OF FUND PERFORMANCE (continued) negative territory for the reporting period overall. Growth-oriented stocks generally held up better than their value-oriented counterparts in this tumultuous environment. Security Selections Bolstered Relative Results While we are never satisfied with negative absolute returns, we are pleased that the fund delivered strong relative results in several investment sectors. In the consumer staples sector, bottler Coca-Cola Enterprises and food makers Mondelez International and ConAgra Foods rose on the strength of solid earnings and potential mergers-and-acquisitions activity. In the information technology sector, the fund’s only semiconductor holding, Avago Technologies, held up much better than the broader segment within the benchmark. Social media company Facebook, financial transaction processor Visa, and security software developer Fortinet also fared relatively well. Among materials producers, Martin Marietta Materials benefited from a rise in residential and commercial construction. In the consumer discretionary sector, online retailer Amazon.com and sports apparel maker Nike produced robust gains. On a more negative note, a few health care and financial holdings detracted from relative results. Biotechnology innovators Biogen and Celgene were impacted by a lack of near-term catalysts, leading to a pullback in their stock prices. Asset management firms Blackrock and Ameriprise Financial reported better-than-expected earnings, but Blackrock’s revenues proved disappointing, and Ameriprise felt some near-term pressure due to the uncertainty of the Department of Labor’s proposal for fiduciary standards and potential impact regarding their advisory business (adds additional regulatory oversight). Focusing on Attractive Growth Opportunities Slowing Chinese economic growth and expectations that the Federal Reserve Board may soon raise short-term interest rates could weigh on U.S. equities in the coming months. However, we believe that these concerns are likely to be short-lived. In our opinion, the Chinese government has sufficient resources to deal with its economic issues, and U.S. economic conditions remain positive on balance. Therefore, we have positioned the fund to benefit from further economic growth, emphasizing areas of the technology sector where we see particularly strong prospects, such as mobility, cloud computing, and cyber security. We also have found a relatively large number of attractive investments in the consumer staples sector, where growing levels of mergers-and-acquisitions activity and shareholder activism are driving some stocks higher. In contrast, the fund currently holds underweighted exposure to areas of slower growth, such as the industrials and financials sectors. September 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid. It does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through July 1, 2016, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — The Russell 1000 Growth Index is a widely accepted, unmanaged large-cap index that measures the performance of those Russell 1000 Index companies with higher price-to-book ratios and higher forecasted growth values. The total return figure cited for this index assumes change in security prices and reinvestment of dividends, but does not reflect the costs of managing a mutual fund. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Research Growth Fund, Inc. from March 1, 2015 to August 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. EXPENSES AND VALUE OF A $1,000 INVESTMENT assuming actual returns for the six months ended August 31, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 5.60 $ 9.25 $ 4.26 $ 3.87 $ 4.41 Ending value (after expenses) $ 971.30 $ 967.80 $ 972.10 $ 973.40 $ 972.00 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. EXPENSES AND VALUE OF A $1,000 INVESTMENT assuming a hypothetical 5% annualized return for the six months ended August 31, 2015 Class A Class C Class I Class Y Class Z Expenses paid per $1,000 † $ 5.74 $ 9.48 $ 4.37 $ 3.96 $ 4.52 Ending value (after expenses) $ 1,019.46 $ 1,015.74 $ 1,020.81 $ 1,021.22 $ 1,020.66 † Expenses are equal to the fund's annualized expense ratio of 1.13% for Class A, 1.87 % for Class C, .86% for Class I, .78% for Class Y and .89% for Class Z, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS August 31, 2015 (Unaudited) ||ANAME|| Common Stocks - 97.1% Shares Value ($) Automobiles & Components - 1.8% Delphi Automotive 198,934 15,023,496 Tesla Motors 69,645 a,b 17,345,784 Capital Goods - 6.6% Danaher 262,385 22,832,743 Honeywell International 359,889 35,726,181 Precision Castparts 69,159 15,923,860 Raytheon 263,259 26,999,843 United Technologies 208,676 19,116,808 Consumer Durables & Apparel - 4.6% Hanesbrands 767,236 23,101,476 Lululemon Athletica 232,172 a,b 14,861,330 NIKE, Cl. B 287,918 32,174,836 Under Armour, Cl. A 143,674 b 13,725,177 Consumer Services - 1.5% McDonald's 287,654 Diversified Financials - 3.2% Ameriprise Financial 138,856 15,644,906 BlackRock 61,168 18,501,485 Intercontinental Exchange 107,138 24,471,391 Energy - 1.1% Schlumberger 257,868 Food & Staples Retailing - 1.9% CVS Health 346,084 Food, Beverage & Tobacco - 8.3% Archer-Daniels-Midland 391,004 17,591,270 Coca-Cola Enterprises 558,700 28,767,463 ConAgra Foods 593,803 24,749,709 Mondelez International, Cl. A 716,055 30,332,090 PepsiCo 538,333 50,027,286 Health Care Equipment & Services - 4.8% Boston Scientific 1,081,829 b 18,109,817 Cardinal Health 281,738 23,178,585 Cerner 300,403 b 18,552,889 6 Common Stocks - 97.1% (continued) Shares Value ($) Health Care Equipment & Services - 4.8% (continued) UnitedHealth Group 237,580 27,488,006 Household & Personal Products - 1.5% Estee Lauder, Cl. A 333,283 Insurance - 1.2% Marsh & McLennan 417,427 Materials - 2.4% Dow Chemical 381,531 16,695,797 Martin Marietta Materials 157,977 26,508,541 Media - 4.7% AMC Networks, Cl. A 204,994 b 14,837,466 CBS, Cl. B 393,908 17,820,398 Comcast, Cl. A 579,119 32,621,773 Interpublic Group of Companies 1,090,134 20,581,730 Pharmaceuticals, Biotechnology & Life Sciences - 12.0% AbbVie 509,484 31,796,896 Alexion Pharmaceuticals 126,697 b 21,815,956 Allergan 114,948 b 34,914,306 Biogen 112,608 b 33,478,358 Bristol-Myers Squibb 451,850 26,871,519 Illumina 101,224 b 20,002,875 Mallinckrodt 20,335 b 1,753,690 Regeneron Pharmaceuticals 49,781 b 25,562,543 Vertex Pharmaceuticals 181,300 b 23,119,376 Retailing - 9.2% Amazon.com 108,942 b 55,875,262 Dollar Tree 322,548 b 24,597,510 Home Depot 274,822 32,005,770 Priceline Group 26,735 b 33,382,390 Ulta Salon, Cosmetics & Fragrance 140,588 b 22,225,557 Semiconductors & Semiconductor Equipment - 1.1% Avago Technologies 152,608 Software & Services - 21.5% Adobe Systems 258,727 b 20,328,180 Akamai Technologies 303,272 b 21,626,326 Citrix Systems 192,344 b 13,100,550 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 97.1% (continued) Shares Value ($) Software & Services - 21.5% (continued ) Cognizant Technology Solutions, Cl. A 348,985 b 21,965,116 Facebook, Cl. A 641,865 b 57,401,987 Fortinet 271,431 b 11,438,102 Google Cl. A 68,785 b 44,560,299 Google, Cl. C 72,062 b 44,552,331 Intuit 220,689 18,924,082 LinkedIn, Cl. A 80,829 b 14,597,717 Oracle 888,153 32,941,595 salesforce.com 375,471 b 26,042,669 Splunk 192,985 b 11,959,280 Visa, Cl. A 746,218 53,205,343 Technology Hardware & Equipment - 6.4% Apple 821,855 92,672,370 Cisco Systems 890,593 23,048,547 Telecommunication Services - 2.1% Verizon Communications 846,351 Transportation - 1.2% FedEx 140,901 Total Common Stocks (cost $1,416,703,950) Other Investments - 4.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund 73,595,257 c (cost $73,595,257) Investment of Cash Collateral for Securities Loaned - .3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund 6,139,517 c (cost $6,139,517) Total Investments (cost $1,496,438,724) 101.4% Liabilities, Less Cash and Receivables (1.4%) Net Assets 100.0% a Security, or portion thereof, on loan. At August 31, 2015, the value of the fund's securities on loan was $20,122,954 and the value of the collateral held by the fund was $20,336,432, consisting of cash collateral of $6,139,517 and U.S. Government & Agency securities valued at $14,196,915. b Non-income producing security. c Investment in affiliated money market mutual fund. 8 Portfolio Summary (Unaudited) † Value (%) Software & Services 21.5 Pharmaceuticals, Biotechnology & Life Sciences 12.0 Retailing 9.2 Food, Beverage & Tobacco 8.3 Capital Goods 6.6 Technology Hardware & Equipment 6.3 Health Care Equipment & Services 4.8 Media 4.7 Consumer Durables & Apparel 4.6 Money Market Investments 4.4 Diversified Financials 3.2 Materials 2.4 Telecommunication Services 2.1 Food & Staples Retailing 1.9 Automobiles & Components 1.8 Consumer Services 1.5 Household & Personal Products 1.5 Insurance 1.2 Transportation 1.2 Energy 1.1 Semiconductors & Semiconductor Equipment 1.1 † Based on net assets. See notes to financial statements. 9 STATEMENT OF ASSETS AND LIABILITIES August 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $20,122,954)—Note 1(b): Unaffiliated issuers 1,416,703,950 1,770,201,848 Affiliated issuers 79,734,774 79,734,774 Cash 49,159,917 Receivable for investment securities sold 8,293,059 Dividends and securities lending income receivable 1,462,646 Receivable for shares of Common Stock subscribed 380,905 Prepaid expenses 57,700 1,909,290,849 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 1,517,119 Payable for investment securities purchased 76,812,449 Liability for securities on loan—Note 1(b) 6,139,517 Payable for shares of Common Stock redeemed 833,107 Accrued expenses 307,119 85,609,311 Net Assets ($) 1,823,681,538 Composition of Net Assets ($): Paid-in capital 1,423,817,815 Accumulated undistributed investment income—net 1,639,123 Accumulated net realized gain (loss) on investments 44,726,702 Accumulated net unrealized appreciation (depreciation) on investments 353,497,898 Net Assets ($) 1,823,681,538 Net Asset Value Per Share Class A Class C Class I Class Y Class Z Net Assets ($) 623,534,536 126,487,622 418,367,023 239,023,639 416,268,718 Shares Outstanding 44,938,390 9,590,802 30,003,946 17,139,859 29,494,082 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended August 31, 2015 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffliated issuers 10,849,201 Affliated issuers 19,193 Income from securities lending—Note 1(b) 37,938 Total Income 10,906,332 Expenses: Management fee—Note 3(a) 6,765,636 Shareholder servicing costs—Note 3(c) 1,808,874 Distribution fees—Note 3(b) 502,063 Registration fees 58,647 Professional fees 52,569 Custodian fees—Note 3(c) 46,619 Prospectus and shareholders’ reports 46,126 Directors' fees and expenses—Note 3(d) 39,099 Loan commitment fees—Note 2 6,001 Interest expense—Note 2 219 Miscellaneous 14,233 Total Expenses 9,340,086 Less—reduction in expenses due to undertaking—Note 3(a) (76,067) Less—reduction in fees due to earnings credits—Note 3(c) (480) Net Expenses 9,263,539 Investment Income—Net 1,642,793 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 71,130,035 Net unrealized appreciation (depreciation) on investments (124,509,201) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended August 31, 2015 (Unaudited) Year Ended February 28, 2015 Operations ($): Investment income—net 1,642,793 2,858,557 Net realized gain (loss) on investments 71,130,035 125,521,001 Net unrealized appreciation (depreciation) on investments (124,509,201) 2,752,410 Net Increase (Decrease) in Net Assets Resulting from Operations 131,131,968 Dividends to Shareholders from ($): Investment income—net Class I (795,538) (166,516) Class Y (686,784) (303,338) Class Z (703,680) (32,017) Net realized gain on investments: Class A (8,966,227) (43,634,472) Class C (2,063,784) (9,676,012) Class I (5,581,723) (25,520,855) Class Y (3,735,689) (14,432,138) Class Z (6,341,926) (30,578,484) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A 110,965,003 48,275,873 Class C 6,160,359 16,195,275 Class I 166,110,937 254,203,306 Class Y 26,841,484 281,342,589 Class Z 858,791 2,743,637 Dividends reinvested: Class A 8,565,216 41,604,636 Class C 1,537,947 7,388,581 Class I 5,271,642 21,276,225 Class Y 1,774,275 4,497,980 Class Z 6,594,589 28,713,887 Cost of shares redeemed: Class A (45,916,986) (153,016,550) Class C (10,275,267) (15,521,277) Class I a (43,941,752) (364,673,454) Class Y (47,583,960) (27,668,412) Class Z (14,134,998) (42,568,753) Increase (Decrease) in Net Assets from Capital Stock Transactions 172,827,280 102,793,543 Total Increase (Decrease) in Net Assets 92,215,556 109,581,679 Net Assets ($): Beginning of Period 1,731,465,982 1,621,884,303 End of Period 1,823,681,538 1,731,465,982 Undistributed investment income—net 1,639,123 2,182,332 12 Six Months Ended August 31, 2015 (Unaudited) Year Ended February 28, 2015 Capital Share Transactions: Class A Shares sold 7,612,185 3,438,889 Shares issued for dividends reinvested 585,056 2,976,547 Shares redeemed (3,176,229) (10,916,073) Net Increase (Decrease) in Shares Outstanding 5,021,012 Class C Shares sold 444,650 1,197,786 Shares issued for dividends reinvested 110,405 551,314 Shares redeemed (744,042) (1,150,341) Net Increase (Decrease) in Shares Outstanding 598,759 Class I b Shares sold 11,609,038 18,085,549 Shares issued for dividends reinvested 358,615 1,515,233 Shares redeemed a (3,039,167) (25,760,715) Net Increase (Decrease) in Shares Outstanding 8,928,486 Class Y b Shares sold 1,846,301 19,864,459 Shares issued for dividends reinvested 120,699 319,170 Shares redeemed (3,243,927) (1,953,986) Net Increase (Decrease) in Shares Outstanding 18,229,643 Class Z b Shares sold 58,230 192,343 Shares issued for dividends reinvested 443,185 2,021,371 Shares redeemed (955,765) (3,005,504) Net Increase (Decrease) in Shares Outstanding a During the period ended February 28, 2015, 3,030,033 Class I shares amounting to $42,511,359 were redeemed in kind resulting in a net realized gain on investments of $11,322,137. b During the period ended February 28, 2015, 7,874,920 Class I shares representing $111,587,619 were exchanged for 7,874,920 Class Y shares and 900,262 Class Z shares representing $12,495,633 were exchanged for 909,435 Class Y shares. See notes to financial statements. 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended August 31, 2015 (Unaudited) Year Ended February 28/29, Class A Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 14.50 14.49 10.83 9.90 9.70 7.45 Investment Operations: Investment income—net a .01 .01 .01 .04 .03 .02 Net realized and unrealized gain (loss) on investments (.41) 1.03 3.72 .92 .21 2.24 Total from Investment Operations .40 1.04 3.73 .96 .24 2.26 Distributions: Dividends from investment income—net - - (.02) (.03) (.04) (.01) Dividends from net realized gain on investments (.22) (1.03) (.05) - - - Total Distributions (.22) (1.03) (.07) (.03) (.04) (.01) Net asset value, end of period 13.88 14.50 14.49 10.83 9.90 9.70 Total Return (%) b (2.87) c 7.61 34.52 9.68 2.49 30.37 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.15 d 1.17 1.18 1.26 1.29 1.36 Ratio of net expenses to average net assets 1.13 d 1.13 1.13 1.13 1.18 1.36 Ratio of net investment income to average net assets .07 d .08 .05 .36 .34 .34 Portfolio Turnover Rate 25.57 c 49.29 46.34 52.78 88.07 101.09 Net Assets, end of period ($ x 1,000) 623,535 578,656 643,506 471,404 506,862 33,263 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended August 31, 2015 (Unaudited) Year Ended February 28/29, Class C Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 13.84 13.98 10.52 9.67 9.54 7.40 Investment Operations: Investment (loss)—net a (.05) (.09) (.08) (.04) (.04) (.06) Net realized and unrealized gain (loss) on investments (.38) .98 3.59 .90 .20 2.20 Total from Investment Operations (.43) .89 3.51 .86 .16 2.14 Distributions: Dividends from investment income—net - - - (.01) (.03) - Dividends from net realized gain on investments (.22) (1.03) (.05) - - - Total Distributions (.22) (1.03) (.05) (.01) (.03) - Net asset value, end of period 13.19 13.84 13.98 10.52 9.67 9.54 Total Return (%) b (3.22) c 6.79 33.43 8.90 1.73 28.92 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.88 d 1.91 1.95 2.01 2.07 2.32 Ratio of net expenses to average net assets 1.87 d 1.88 1.88 1.88 1.97 2.32 Ratio of net investment (loss) to average net assets (.67) d (.67) (.70) (.40) (.51) (.77) Portfolio Turnover Rate 25.57 c 49.29 46.34 52.78 88.07 101.09 Net Assets, end of period ($ x 1,000) 126,488 135,359 128,347 94,187 91,805 514 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended August 31, 2015 (Unaudited) Year Ended February 28/29, Class I Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 14.58 14.53 10.89 9.96 9.73 7.46 Investment Operations: Investment income—net a .02 .05 .04 .06 .05 .04 Net realized and unrealized gain (loss) on investments (.41) 1.04 3.73 .93 .22 2.25 Total from Investment Operations (.39) 1.09 3.77 .99 .27 2.29 Distributions: Dividends from investment income—net (.03) (.01) (.08) (.06) (.04) (.02) Dividends from net realized gain on investments (.22) (1.03) (.05) - - - Total Distributions (.25) (1.04) (.13) (.06) (.04) (.02) Net asset value, end of period 13.94 14.58 14.53 10.89 9.96 9.73 Total Return (%) (2.79) b 7.92 34.84 9.98 2.81 30.87 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 c .87 .86 .90 1.01 1.00 Ratio of net expenses to average net assets .86 c .86 .84 .86 .91 1.00 Ratio of net investment income to average net assets .34 c .37 .32 .63 .56 .58 Portfolio Turnover Rate 25.57 b 49.29 46.34 52.78 88.07 101.09 Net Assets, end of period ($ x 1,000) 418,367 307,239 395,794 85,640 34,344 4,857 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 16 Six Months Ended
